 1
                                                                                 JS-6
 2

 3
                                                                                10/21/2019
 4
                                                                                  CW
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   SAM KIM,                                     )   Case No. CV 19-04605 FMO (JEMx)
                                                  )
12                         Plaintiff,             )
                                                  )
13                 v.                             )   JUDGMENT
                                                  )
14   LIAW, INC., et al.,                          )
                                                  )
15                                                )
                                                  )
16                         Defendants.            )
                                                  )
17

18          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

19   Dated this 21st day of October, 2019.

20

21                                                                       /s/
                                                                 Fernando M. Olguin
22                                                            United States District Judge

23

24

25

26

27

28
